DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/02/2022 has been entered. Claims 1-2, 4-8, remain pending in the application. Claims 11-17 are new. Applicant’s amendments to the Specification and Drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 05/02/2022. While the amendments to the Claims have overcome each and every objection and 112(d) rejection previously set forth in the Non-Final Office Action; however, the Claim amendments have not overcome each 112(b) rejection previously set forth. Additionally, new objections have arisen due to the amendments.

Drawings
The drawings were received on 08/02/2022.  These drawings are acceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“215” in relation to Fig. 22-25 (amended para. 0062, line 8);
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 11, and 14-16 are objected to because of the following informalities:  
In claim 1, lines 11-12, “the momentum” should read ”the memento”. 
In claim 11, lines 1-2, “paper have a uniform thickness” should read “paper having a uniform thickness”.
In claims 14-16, the preamble should read “The greeting card of claim 11”.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed on 08/02/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments with respect to claim 1 wherein “…None of the prior art documents describe or suggest providing a region of the sheet with matches the removable element of the first panel and may itself be removed. In fact, Eisen teaches away from the use of perforations as a means by which to reveal a hidden element…” and claims 3 and 9 wherein “…Eisen explicitly teaches away from the use of perforations along a cut-line… one of ordinary skill in the art would not modify Ichikawa to incorporate certain features of Sanford and Eisen in an effort to arrive at the claimed invention…”, examiner contends that the original claim 1 did not have limitations pertaining to perforations and claims 3 and 9 were rejected using Shea. However, due to the amendments made by applicant to claim 1, Eisen is no longer used for the rejection of claim 1 below.
Regarding Applicant’s arguments with respect to claim 1 wherein “…Sanford describes a front and back panel adhered to the outside surface of a flexible member, and a platform and open top box adhered on the inside surface of the flexible member. This teaches away from what the Applicant describes and displays…”, examiner contends that the fact that Sanford has a different configuration compared to the applicant’s does not necessarily mean that Sanford teaches away from the instant application. In fact, Sanford states that various changes may be made in the design and arrangement of parts.
Regarding Applicant’s arguments with respect to new claims 11-17, examiner contends that these are new claims that were not considered in the non-final office action. Rejections of these new claims are presented below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “flexible” in claim 2, line 2, and claim 7, line 5, is a relative term which renders the claims indefinite. “Flexible” is a relative term, particularly since virtually anything will flex if enough pressure is applied to it. Appropriate correction is required.
Claim 8 is indefinite by virtue of its dependency on claim 7.
Claim 2 recites the limitation "the image on the second panel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 4380128 A) in view of Sanford (US 3798806 A) and Stagg (US 20080196284 A1).
Claim 1, Ichikawa teaches a greeting card having an integrated memento (Fig. 1 shows a greeting card 2 having an integrated memento 1) comprising:
a first panel having a cutline defining a removable memento (Fig. 1-2 show a first panel 3 having a continuous cutline 4 defining a removable memento 1);
a second panel (Fig. 1-2 show a second panel 6).
Ichikawa fails to explicitly disclose a sheet that forms a hinge and adhered to the first and second panels. However, Sanford teaches a greeting card (see Fig. 1-2) having two panels (24, 28), a sheet extending over both the first and second panels and forming a folding hinge between the first and second panels (Fig. 1-2 and 5-6 show a sheet 2 extending over the first and second panels 24, 28 and forming a hinge 14 between the two panels), wherein the entire sheet is adhered to the first and second panels (Fig. 1, 2, and 5 show the entire sheet 2 is adhered to the panels 24, 28).
Ichikawa and Sanford are both considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. greeting cards. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichikawa to incorporate the teachings of Sanford to add a sheet (Sanford, ref. 2) in between the first and second panels (Ichikawa, ref. 3 and 6) to form a hinge (Sanford, ref. 14) and have the entire sheet be adhered to the first and second panels. The motivation would have been because the sheet provides inner support to the outer panels. 
Ichikawa as modified fails to disclose that the sheet is perforated along a line coextensive with the cutline of the memento. However, Stagg teaches a card (10) having a first panel (44) with a removable memento (24), a second panel (11), a sheet (32) adhered to both panels, wherein the sheet is perforated along a line coextensive with the cutline defining the momentum such that a removable region of the sheet and the memento may be removed (Fig. 2-3 show the sheet 32 is perforated along a line 26 coextensive with the cutline 26 defining the memento 24. Para. 0066, lines 10-16, states “…Cuts 26 are imparted by die cutting, the sharp steel rules of which cut through layers 44, 46 and 32 but not 11. Short gaps in the steel rule at selected locations as shown as 27 in FIG. 2 do not cut layers 44, 46 and 32 or cut at a lesser depth. In this way, removable magnetic piece 24 is temporarily retained but easily detached from cardstock sheet 11…”). 
Ichikawa, Sanford, and Stagg are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. cards. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ichikawa (Ichikawa modified to have Sanford’s sheet 2) to incorporate the teachings of Stagg to have the sheet perforated along a line coextensive with the memento’s (Ichikawa, ref. 1) cutline and have a removable region composed of the memento (Ichikawa, ref. 1) and the sheet (Sanford’s sheet 2; see Fig. 2-3). The motivation for the perforation would have been because this temporarily retains but easily detaches the removable region (Stagg, para. 0066, lines 14-16).
Claim 4, Ichikawa as modified teaches wherein the first panel and second panel are coextensive, (Ichikawa, Fig. 1-3 show the first and second panels are coextensive) and the sheet is between the first and second panel when the greeting card is in a folded position (Sanford, Fig. 2, 5-6 show the flexible panel 2 between the first and second panels when the greeting card is folded).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 4380128 A), in view of Sanford (US 3798806 A), and Stagg (US 20080196284 A1) as applied to claim 1 above, and further in view of Eisen (US 2844901 A).
Claim 2 (as best understood), Ichikawa as modified fails to teach an image on the second panel. However, Stagg teaches wherein the image on the second panel is viewable through the opening in the first panel when the removable region of the sheet and the memento are removed (Fig. 7 shows an image 54 that is viewable on the surface 34 of the second panel 11 through an opening in the first panel 44 when the memento 24 and sheet 32 are removed). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ichikawa to incorporate the teachings of Stagg to have an image (Stagg, 44) on the second panel (Ichikawa, ref. 6) that is viewable through an opening in the first panel (Ichikawa, ref. 3) when the memento (Ichikawa, ref. 1) and the sheet (Sanford’s sheet 2; see Fig. 2-3) are removed. The motivation would have been because this “enables an advertiser to include a further incentive for an end-user to remove” the removable portion by having the image showcase “for example, a time-limited offer, the image of a new product, or an invitation to visit a website to enter a contest, or to see more details of the advertisers offer to the end-user, or any offer or message as may be invented by advertisers” (Stagg, para. 0070).
Ichikawa as modified fails to explicitly disclose an image on the flexible sheet. However, Eisen teaches a display assembly (see Fig. 1-6) having two panels (12, 14), a sheet (11, 13), and a removable memento (made by part of sheet 11 and part of panel 14), further comprising an image on the sheet (Fig. 1-2 show an image 27 on the sheet 11).
Ichikawa, Sanford, Stagg, and Eisen are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. display assemblies. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ichikawa to incorporate the teachings of Eisen to have an image (Eisen, ref. 27) on the sheet (Sanford, ref. 2). The motivation would have been because this “adds a pleasing element of surprise that can be enjoyed by the recipient (Eisen, col. 1, lines 38-39).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 4380128 A), in view of Sanford (US 3798806 A), and Stagg (US 20080196284 A1) as applied to claim 4 above, and further in view of Mandelbaum et al. (US 20100223824 A1).
	Claim 5, Ichikawa as modified fails to disclose a rectangular removable memento that functions as a postcard. However, Mandelbaum teaches a greeting card (200) at least two panels (201-206) and a removable memento (C), wherein the memento is rectangular and when removed from the front panel, it functions as a mailable postcard (Fig. 20 shows that memento C is rectangular and removable from the card 200; para. 0055, lines 5-9, states that memento C can be a postcard).
	Ichikawa, Sanford, Stagg, and Mandelbaum are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. cards. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ichikawa to incorporate the teachings of Mandelbaum to make the memento rectangular that can function as a mailable postcard. The motivation would have been because this allows the greeting card recipient to regift the memento and send it to someone else.
	Claim 6, Ichikawa as modified teaches wherein the folding hinge is capable of folding from 0° to 180° (Sanford’s sheet 2 shown in Fig. 1-2, 5-6 forming the folding hinge is capable of folding from 0° to 180°).
Claim 7 (as best understood), Ichikawa as modified teaches wherein the folding hinge is capable of folding from 0° to 360° such that the card may translate from a first folded position wherein the sheet is between the first and second panel to a second folded position wherein the first and second panels lie flush against each other between the folded flexible sheet (the modified Ichikawa card is capable of folding from 0° to 360° where the first folded position has the Sanford’s sheet 2 between the first and second panels, 3, 6 and where the second folded position has the first and second panels lying flush against each other).
Claim 8 (as best understood), Ichikawa fails to explicitly disclose a raised decorative element on the second panel (6). However, Sanford teaches wherein the second panel includes a raised decorative element attached to the second panel sized to fit within the opening of the first panel when the greeting card is translated into the second folded position (Fig. 1 shows a raised decorative element 8 sized to fit within an opening 10 when the card is folded as shown in Fig. 5-6).
	It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ichikawa’s card to incorporate the teachings of Sanford to add a raised decorative element on the second panel that is able to fit in the opening left behind by the memento. The motivation would have been because the raised decorative element adds another exciting visual feature.
	Ichikawa’s memento is not the same size and shape as Sanford’s opening. However, the court has held that relative dimensions of a claimed invention do not make the claimed invention patentably distinct over prior art if the relative dimensions do not perform differently than the prior art device. See MPEP § 2144.04. Additionally, the court has held that the configuration of the claimed memento was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed memento was significant. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the size and shape of the raised decorative element of Sanford to fit in the opening of Ichikawa because having a raised decorative element in the card, especially after the memento has been removed, still provides a visual feature.
Ichikawa as modified fails to explicitly disclose that the raised decorative element (Sanford, ref. 8) is on a side of the panel opposite to a side on which the sheet (Sanford, ref. 2) is attached. However, the court has held that claims which read on the prior art except with regard to the position of certain elements were held unpatentable because shifting the position of these elements would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See also MPEP 2144.04.VI(C). Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ichikawa to have the raised decorative on a side of the panel opposite to a side on which the sheet. The motivation would have been because this provides an interesting aesthetic element on the outside surface of the card.

	Claims 11-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 4380128 A), in view of Sanford (US 3798806 A), and Stagg (US 20080196284 A1) as applied to claim 1 above, and further in view of Alexander (DE 202016006671 U1).
	Claim 11, Ichikawa as modified fails to explicitly disclose that the sheet (Sanford, ref. 2) is made of paper having a uniform thickness. However, Alexander teaches a card (Fig. 1) having a two panels (2, 3) and sheet (1) adhered to both panels to form a hinge, wherein the sheet  (1) is formed from paper (the abstract states “Paper, which represents the insides of the card, serves as a carrier material (1)”) have a uniform thickness (Fig. 1-2 show sheet 1 has uniform thickness).
	Ichikawa, Sanford, Stagg, and Alexander are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. cards. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ichikawa (Ichikawa’s card modified by Sanford to have sheet 2 and modified by Stagg to have the sheet perforated) to incorporate the teachings of Alexander to have the sheet (Sanford, ref. 2) be made of paper and to have a uniform thickness. The motivation would have been because this makes the sheet easier to cut.
Claim 12, Ichikawa as modified teaches wherein the removable element of the sheet is adhered to the removable memento and retains the memento within the opening of the first panel (Ichikawa’s memento 1 adhered to Sanford’s sheet 2, and the sheet retains the memento on Ichikawa’s first panel 3 as taught by Stagg [see Fig. 3]).
Claim 13, Ichikawa teaches wherein the removable memento has one or more through holes, through which a ribbon may be inserted (Fig. 1-2 show through holes 5 capable of having a ribbon inserted).
Claim 15, Ichikawa as modified fails to explicitly disclose that the memento is a refrigerator magnet. However, Stagg teaches wherein the memento is a refrigerator magnet (memento 24 is a refrigerator magnet; para. 0002, lines 1-3, and para. 0015, lines 7-12).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ichikawa’s card to incorporate the teachings of Stagg to have the memento be a refrigerator magnet. The motivation would have been because a refrigerator magnet provides “a long-lasting, effective, advertising medium when stuck to a metal surface, such as a refrigerator door, school locker, a filing cabinet and the like (Stagg, para 0002). 
Claim 17, Ichikawa as modified teaches wherein the first panel becomes a frame for an image when the memento has been removed (Ichikawa’s first panel 3 becomes a frame for an image [Stagg, ref. 54] when the memento 1 has been removed).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 4380128 A), in view of Sanford (US 3798806 A), and Stagg (US 20080196284 A1) as applied to claim 1 above, and further in view of Goodwin (GB 2106034 A).
Claim 14, Ichikawa as modified fails to explicitly disclose that the memento is a coaster. However, Goodwin teaches a greetings plaque assembly (Fig. 1-3) having panels (15, 16, 26-28) containing a removal memento (10), wherein the memento is a coaster (Specification p. 2, lines 91-94).
Ichikawa, Sanford, Stagg, and Goodwin are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. display assemblies. It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ichikawa’s card to incorporate the teachings of Goodwin to have the memento be a coaster. The motivation would have been because using the memento as a coaster prevents the memento from being discarded after an event has been commemorated (Goodwin’s Specification p. 1, lines 28-34).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 4380128 A), in view of Sanford (US 3798806 A), and Stagg (US 20080196284 A1) as applied to claim 1 above, and further in view of Yeh (US 20150332611 A1).
Claim 16, Ichikawa as modified fails to explicitly disclose that the memento is an air freshener. However, Yeh teaches a greeting card (100) having panels (10A-10D) containing a removal memento (12), wherein the memento is an air freshener (para. 0054).
Ichikawa, Sanford, Stagg, and Yeh are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. cards. It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ichikawa’s card to incorporate the teachings of Yeh to have the memento be an air freshener. The motivation would have been because using the memento as an air freshener provides olfactory stimulation to the card recipient, which they can associate with the card giver.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Faiola et al. (US 4840275 A) teaches a greeting card with first and second panels and a removable memento. The second panel has an image that can be viewable once the memento has been removed. However, Faiola fails to disclose a sheet adhered to the first and second panels.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631